The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election of device claims in the reply filed on 07/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (9,158,361) in view of Chliwnyj et al. (2001/0033488).Regarding claim 1, Fu et al. teaches in figure 5 and related text a semiconductor device, comprising: 
a static random-access memory (SRAM) device 20 including multiple SRAM memory cells (see column 5, lines 25-26); and 
a capacitor 40 coupled to the SRAM device, 
wherein the capacitor includes a first plate, a second plate, and a capacitor dielectric layer between the first plate and the second plate, the capacitor is to supply power in parallel to the multiple SRAM memory cells of the SRAM device for a period of time.

Fu et al. do not explicitly state that the capacitor is to supply power to the SRAM device.
Chliwnyj et al.  et al. teach in paragraph [0088] that a capacitor is used to supply power to semiconductor devices.
Chliwnyj et al. and Fu et al. are analogous art because they are directed to display  devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fu et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the capacitor to supply power to the SRAM device, as taught by Chliwnyj et al., in Fu et al.’s device, in order to prevent a voltage drop in the SRAM device.  Note that it is well-known the art to use the voltage across a capacitor as a power supply for a period of time in semiconductor devices.

Regarding claim 2, the capacitor in the combined device is a planar capacitor, a metal-insulator-metal (MIM) capacitor, or a three dimensional capacitor, and the first plate or the second plate is of a rectangular shape, a circular shape, a cubic shape, or a cylindrical shape.

Regarding claim 3, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a capacitor dielectric layer includes ABO3, PZT, BST, BZT, BCT, TiO2, HfO2, ZrO2, or BeO in prior art’s device in order to provide better insulation between the capacitor plates, by using well-known materials.
Regarding the claimed limitations of using specific materials, it is noted that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
It is further held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 6, the multiple SRAM memory cells of the SRAM device in the combined device has power supplied by the capacitor without a battery.

Regarding claim 7, Fu et al. teach in figure 1 and related text that the multiple SRAM memory cells includes a SRAM memory cell with 4 transistors, a SRAM memory cell with 6 transistors, or a SRAM memory cell with 8 transistors.

Regarding claim 8, the capacitor in the combined device is located in a frontend level of the semiconductor device, a backend level of the semiconductor device, or a far backend level of the semiconductor device.

Regarding claim 9, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the capacitor is above the SRAM device with respect to a substrate of the semiconductor device.

Regarding claims 10-13, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the period of time in a range of about 1 second to about 360 seconds, wherein the SRAM device has a size in a range of about 4kb to 32 Mb, wherein the capacitor has a capacitance in a range of about 1500 nf to about 50000 nf, and wherein the capacitor dielectric layer has a thickness in a range of about 5 nm to about 10 nm in prior art’s device in order to adjust the device characteristics according to the requirements of the application at hand.

Regarding claim 14, Fu et al. teach in figure 1 and related text processors, wherein the SRAM device is located in a cache of the processor.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (9,158,361) and Chliwnyj et al. (2001/0033488), as applied to claim 1 above, and further in view of Broder et al. (2016,0038751).
Regarding claims 4-5, Fu et al. and Chliwnyj et al. teach substantially the entire claimed structure, as recited in claim 1 above, except stating that the capacitor is of a three dimensional cylindrical pillar shape, and the semiconductor device further include additional capacitors of three dimensional cylindrical shape coupled in series to supply power in parallel to the multiple SRAM memory cells of the SRAM device.
Broder et al. teach in figure 4 and related text a capacitor is of a three dimensional cylindrical pillar shape.  Broder et al. further teach in figure 2 and related text additional capacitors of three dimensional cylindrical shape coupled in series.
Broder et al., Chliwnyj et al. and Fu et al. are analogous art because they are directed to display  devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fu et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the capacitor as a three dimensional cylindrical pillar shape to include additional capacitors of three dimensional cylindrical shape coupled in series to supply power in parallel to the multiple SRAM memory cells of the SRAM device, as taught by Broder et al., in prior art’s device, in order to provide higher capacitance to meet the energy requirements of the device.

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to a pillar shape with an aspect ratio of about 100x1, in prior art’s device in order to adjust the device characteristics according to the requirements of the application at hand. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

O.N.								/ORI NADAV/
7/15/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800